Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 4, 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210337625 A1 to Tsai; Hsin-HsI et al.

Re: Claim(s) 1, 6
Tsai discloses a method for performing data transmission by a user equipment (UE) in a wireless communication system (Abstract), 
the method comprising: receiving a message indicating a change of a Radio resource control (RRC) state from a RRC CONNECTED state to a RRC INACTIVE state (0007 and 0081 - receiving, while in a radio resource control (RRC)_CONNECTED state, from a base station (BS), an RRC release message that includes at least a configured grant (CG) configuration and a time alignment (TA) timer; transitioning to an RRC_INACTIVE state in response to receiving the RRC release message … the NW may switch the RRC state of a UE to an RRC_INACTIVE state from an RRC_CONNECTED state by transmitting an RRC release message (e.g., with suspend configuration) to the UE), 
wherein the message includes information related to a configured grant (CG) and a threshold (see last citations and 0086 - the configured grant configuration included in the UL data transmission (e.g., SDT) configuration may include one or more parameters as listed in the IE ConfiguredGrantConfig, for example, as described in 3GPP TS 38.321 (e.g., the periodicity of the configured grant, the size of the UL resource, the duration of the UL resource, etc.), and/or other parameters (e.g., a number and/or a threshold which may be used for the release of the CG, a TA timer for TA validity, an RSRP threshold, a time offset, a UE-specific RNTI, a configured grant ID, and/or a timer/window for the response of the UL transmission via configured grant, a number of HARQ process(s), etc.). In some implementations, the CG configuration may be included in the RRC release message); 
if a time gap between a current time and an uplink grant occasion associated with the CG is larger than or equal to the threshold, triggering a random access (RA) procedure for the data transmission; and performing the data transmission based on the RA procedure in the RRC INACTIVE state (0125 - a UE may be configured with a first CG configuration when the UE is in the RRC_INACTIVE state. If at least some UL data associated with a radio bearer/logical channel become available and/or a BSR is triggered (e.g., when the UE is in the RRC_INACTIVE state), the UE may determine whether to use the CG configuration/resource for UL data transmission (e.g., SDT), to trigger an SR, to initiate an RA procedure (e.g., for SDT), and/or to initiate an RRC connection resume procedure … If the periodicity of the first CG configuration is higher than the threshold, the UE may trigger a SR, initiate an RA procedure, and/or initiate an RRC connection resume procedure), 
wherein, if the time gap is smaller than the threshold, the data transmission is performed based on the uplink grant occasion associated with the CG (0125 - when the periodicity of the first CG configuration is shorter than the threshold, the UE may determine that there is a valid/available UL resource for UL data transmission in the RRC_INACTIVE state).
Tsai further discloses a user equipment comprising at least one transceiver; at least one processor; and at least one computer memory (see at least 0017) as required by claim 6.

Re: Claim(s) 2, 7
Tsai discloses wherein triggering the RA procedure for the data transmission comprises: selecting one RA preamble among a RA preamble group configured for the data transmission in the RRC INACTIVE state; and transmitting the selected RA preamble with data in the RRC INACTIVE state (0050-0057 - As illustrated in FIG. 2A, action 212 includes UE 202 transmitting a random access (RA) preamble and/or a RRC resume request (e.g., MSG A) to base station 204. MSG A may include a RACH resource and a PUSCH payload.  0192 - a UE may be configured with a specific preamble group (e.g., preamble group A or preamble group B) that may be associated with a specific payload size of the PUSCH resource for the MSGA. For example, a first preamble group may be mapped to a first size of a PUSCH resource for the MSGA, while a second preamble group may be mapped to a second size of the PUSCH resource for the MSGA). 

Re: Claim(s) 3, 8
Tsai discloses wherein the current time comprises a time when the data becomes available (0123-0132).

Re: Claim(s) 5, 10
Tsai discloses wherein uplink grant occasions associated with the CG are configured periodically from a preconfigured stating symbol (0068-0070).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415